DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Status of Claims
Applicant has amended claims 1, 2, 3, 5, 8-10, 12-15 and 17-19.  No claims have been added.  Claim 7 has been canceled.  Claims 6, 11, 16 and 20 were canceled prior to previous office action. Thus, claims 1-5, 8-10, 12-15 and 17-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 22 December 2021 with respect to
rejections of claims 1-5, 7-10, 12-15 and 17-19 under U.S.C. § 112(b),
rejections of claims 1, 13 and 17 under 35 U.S.C. § 103 as being unpatentable over An et al (US Patent No. 8,433,631 B1) in view of Mustafa et al (US Pub. No. 20110196808 A1).
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See new claim objections and revised § 112(b) rejections below.  
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new grounds of rejection.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Regarding claim 1, the word “wherien” should be written “wherein”.  Correction is required.
Claims 1, 13 and 17 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. If the Applicant wishes to claim a method, he should use words similar to: 
“A method for redistributing loans, the method comprising:
grouping, by a processor, a plurality of loans provided by a plurality of providers into a plurality of cohorts , wherein each cohort is based on a risk level and a benefit level of each loan;
obtaining, by the processor, a maximum transferrable loan value to each cohort of the plurality of cohorts
sorting, by the processor, each of the loans within the corresponding cohort based on loan value financial account data …,
… (other method steps);	
transferring, by the processor, the selected one or more loans from the corresponding provider to another provider”.
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system for redistributing loans, the system comprising:
     one or more processors coupled to  one or more non-transitory computer-readable memories, 
     the one or more  processors configured to perform operations comprising:
grouping a plurality of loans provided by a plurality of providers into a plurality of cohorts , wherein each cohort is based on a risk level and a benefit level of each loan;
obtaining a maximum transferrable loan value to each cohort of the plurality of cohorts
sorting each of the loans within the corresponding cohort based on loan value financial account data …,
… (other method steps);
transferring the selected one or more loans from the corresponding provider to another provider”.

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
grouping a plurality of loans provided by a plurality of providers into a plurality of cohorts , wherein each cohort is based on a risk level and a benefit level of each loan;
obtaining a maximum transferrable loan value to each cohort of the plurality of cohorts
sorting each of the loans within the corresponding cohort based on loan value financial account data …,
… (other method steps);
transferring the selected one or more loans from the corresponding provider to another provider”.

Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 12-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 17, the representative limitation:
creating and executing a plurality of parallel processing threads in a Graphic Processing Unit (GPU) respectively corresponding to the plurality of cohort-provider-level adjustments, wherein the execution of each of the plurality of parallel processing threads comprises:           for the corresponding cohort-provider-level adjustment, selecting one or more loans in the corresponding cohort and provided by the corresponding provider to reach the target value of loans, wheriein [sic] the identifying comprises:           sorting the loans within the corresponding cohort and provided by the corresponding provider, and           sequentially selecting a maximum number of the sorted loans with a total loan value not greater than the target value of loans; 
is vague and indefinite for several reasons.  First, the term “the identifying” lacks antecedent basis; Examiner believes the Applicant meant “the selecting”.  Second, it is not clear what creating and executing a plurality of parallel processing threads in a Graphic Processing Unit (GPU) means to convey beyond sorting and selecting the loans. Third, in view of the following limitation:
transferring the selected one or more loans from the corresponding provider to another provider.
It is not clear to the Examiner which loans are transferred.  It is also not clear what the relationship is the “target value of loans” and the “maximum transferable loan value”.  Perhaps the Applicant mean to claim something similar to:
sorting each of the loans within the corresponding cohort based on loan value;
sequentially selecting loans within the corresponding cohort such that the total loan value not greater than the target value of loans (or the maximum transferable loan value?);
transferring the selected one or more loans from the corresponding provider to another provider.
Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-5, 8-10, 12, 14, 15, 18 and 19 are rejected by way of dependency on a rejected independent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 8-10, 12-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5, 8-10 and 12 are directed to a method for redistributing loans which is a judicial exception of a method of organizing human activity of commercial interactions.
Claim 1 recites, in part
grouping a plurality of loans provided by a plurality of providers into a plurality of cohorts based on a risk level and a benefit level of each loan, wherein the grouping comprises grouping loans of each provider into one or more of the plurality of cohorts; 
obtaining a maximum transferrable loan value for each of the plurality of providers as a plurality of provider- level adjustments;
constructing, based on the plurality of provider-level adjustments, an optimization model for determining a loan redistribution solution comprising a plurality of cohort-provider-level adjustments, wherein:           each cohort-provider-level adjustment includes a target value of loans within a corresponding cohort and provided by a corresponding provider that are for transfer; and 
for the corresponding cohort-provider-level adjustment, selecting one or more loans in the corresponding cohort and provided by the corresponding provider to reach the target value of loans, wherein [sic] the identifying comprises:           sorting the loans within the corresponding cohort and provided by the corresponding provider, and           sequentially selecting a maximum number of the sorted loans with a total loan value not greater than the target value of loans; and
transferring the selected one or more loans from the corresponding provider to another provider.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
creating and executing a plurality of parallel processing threads in a Graphic Processing Unit (GPU) respectively corresponding to the plurality of cohort-provider-level adjustments.          
high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 13 and the non-transitory computer-readable storage medium claim 17 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-5, 8-10 and 12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-5, 8-10 and 12 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 13-15 otherwise styled as a system,  and claims 17-19 styled as a non-transitory computer-readable storage medium would be subject to the same analysis.
Additional Comments
The closest prior art  is An et al (US Patent No. 8,433,631 B1) in view of Mustafa et al (US Pub. No. 20110196808 A1).
Regarding claims 1, 13 and 17, An teaches a method for evaluating the performance of a study group of loans relative to the performance of a control group of loans [col. 3 lines 40-47]. The method includes determining the study group from a portfolio of individual loans; each of the individual loans in the portfolio having a performance variable associated therewith and a 
Mustafa teaches a computer based system and method for assessing a financial institution's capital risk [0005]. The method includes the steps of receiving financial information, processing the financial information to obtain a scenario for capital risk, assigning one of a number of predetermined rating categories to the financial institution according to the scenario, applying one or more secondary filters pertaining to additional risks selected by a D&O insurer of the bank to adjust the assigned rating category, and displaying the scenario and the adjusted rating category on a display device [Id].
Mustafa teaches recalculating a financial institution's current or projected regulatory capital position [0019]. Mustafa teaches a “baseline scenario” portfolio [0021] and a “stressed scenario” portfolio wherein the stressed scenario represents what the same loan portfolio could look like in a future period [0022]. The loan portfolio of the stressed scenario has been redistributed to reflect increases in non-performing loans and the corresponding weaker risk ratings as specified by the user. The combination of loan portfolio redistribution and increases in loss given default rates causes a corresponding increase in the provision amount [Id.]. He teaches displaying a net cumulative impact of stresses on appropriate target criteria ranging from institutional regulatory capital to actuarial capital requirements to corporate market debt ratings [0026].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Fish et al:  “SYSTEM AND METHOD FOR MANAGING EDUCATIONAL INSTITUTION BORROWER DEBT”, (US Pub. No. 20140297515 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692